UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7167


OSCAR LENTON, SR.,

                    Petitioner - Appellant,

             v.

WARDEN OF FCI EDGEFIELD,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. David C. Norton, District Judge. (0:21-cv-01513-DCN)


Submitted: December 16, 2021                                Decided: December 20, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Lenton, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Lenton, Sr., a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Lenton’s 28 U.S.C. § 2241

petition in which Lenton sought to challenge his convictions by way of the savings clause

in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his convictions in a

traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Lenton v. Warden of FCI Edgefield, No. 0:21-

cv-01513-DCN (D.S.C. July 22, 2021). We also deny Lenton’s motions to assign counsel

and amend his petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                                2